                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    TENESA POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone:      (702) 634-5000
                                                            5    Facsimile:      (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: tenesa.powell@akerman.com
                                                            7    Attorneys for New Penn Financial LLC
                                                                 d/b/a Shellpoint Mortgage Servicing as
                                                            8    Servicer for the Bank of New York Mellon
                                                                 fka the Bank of New York as Trustee for the
                                                            9    Certificate Holders of CWMBS, Inc. CHL
                                                                 Mortgage Pass Through Trust 2006-21
                                                            10   Mortgage Pass Through Certificates Series
                                                                 2006-21, Bank of America, N.A. and
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Resurgent Mortgage Servicing a Division of
                                                                 Resurgent Capital Services, LP
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                               UNITED STATES DISTRICT COURT
                                                            13
                                                                                                        DISTRICT OF NEVADA
                                                            14

                                                            15   CONSTANZA E. MANCILLA DE AREIZAGA,                   Case No.: 2:18-cv-02072-APG-NJK

                                                            16                            Plaintiff,

                                                            17   vs.                                                  STIPULATION AND ORDER
                                                                                                                      TO REMAND
                                                            18   NEW PENN FINANCIAL LLC D/B/A
                                                                 SHELLPOINT MORTGAGE SERVICING AS
                                                            19   SERVICER FOR THE BANK OF NEW YORK
                                                                 MELLON FKA THE BANK OF NEW YORK,
                                                            20   AS TRUSTEE FOR THE CERTIFICATE
                                                                 HOLDERS    OF  CWMBS,     INC.   CHL
                                                            21   MORTGAGE PASS THROUGH; BANK OF
                                                                 AMERICA, N.A. FKA COUNTRYWIDE
                                                            22   HOME     LOANS    SERVICING,      LP;
                                                                 RESURGENT MORTGAGE SERVICING A
                                                            23   DIVISION OF RESURGENT CAPITAL
                                                                 SERVICES LP; SABLES, LLC; DOES 1-10;
                                                            24   ROE CORPORATIONS 1-20; INCLUSIVE,

                                                            25                            Defendants.

                                                            26            Defendants New Penn Financial LLC d/b/a Shellpoint Mortgage Servicing as Servicer for the

                                                            27   Bank of New York Mellon fka the Bank of New York as Trustee for the Certificate Holders of

                                                            28   CWMBS, Inc. CHL Mortgage Pass Through Trust 2006-21 Mortgage Pass Through Certificates

                                                                 46933510;1
                                                            1    Series 2006-21, Bank of America, N.A. and Resurgent Mortgage Servicing a Division of Resurgent

                                                            2    Capital Services, LP (Defendants) and Plaintiff Constanza E. Mancilla De Areizaga (Areizaga), by

                                                            3    and through their respective counsel of record, hereby stipulate and agree as follows:

                                                            4             The parties stipulate that this action shall be remanded to the Eighth Judicial District Court,

                                                            5    Clark County, Nevada, Case No. A-18-781351-C, with each party to bear its own fees and costs.

                                                            6
                                                                 DATED: November 13, 2018.
                                                            7

                                                            8    AKERMAN LLP                                           ALDRICH LAW FIRM, LTD.
                                                            9
                                                                 /s/ Tenesa S. Powell                                  /s/ Catherine Hernandez
                                                            10   ARIEL E. STERN, ESQ.                                  JOHN P. ALDRICH, ESQ.
                                                                 Nevada Bar No. 8267                                   Nevada Bar No. 6877
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   TENESA POWELL, ESQ.                                   CATHERINE HERNANDEZ, ESQ.
                                                                 Nevada Bar No. 12488                                  Nevada Bar No. 8410
                      LAS VEGAS, NEVADA 89134




                                                            12   1635 Village Center Circle, Suite 200                 1601 S. Rainbow Blvd. Suite 160
AKERMAN LLP




                                                            13   Las Vegas, Nevada 89134                               Las Vegas, Nevada 89146

                                                            14   Attorneys for New Penn Financial LLC d/b/a Attorneys for Constanza E. Mancilla De
                                                                 Shellpoint Mortgage Servicing as Servicer for Areizaga
                                                            15   the Bank of New York Mellon fka the Bank of
                                                                 New York as Trustee for the Certificate Holders
                                                            16   of CWMBS, Inc. CHL Mortgage Pass Through
                                                            17   Trust 2006-21 Mortgage Pass Through
                                                                 Certificates Series 2006-21
                                                            18
                                                                                                                  ORDER
                                                            19
                                                                          IT IS SO ORDERED.
                                                            20

                                                            21            Dated: November 14,__,
                                                                                              2018.
                                                                          DATED:   November      2018.
                                                            22
                                                                                                               ________________________________________
                                                            23                                                 UNITED STATES DISTRICT COURT JUDGE

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 46933510;1
